DETAILED ACTION
Applicant: LAUTENSCHLÄGER, Werner; LAUTENSCHLÄGER, Jens; SCHOLZE, Werner
Assignee: MWT AG & Milestone S.R.L.
Attorney: H.T. Than (Reg. No.: 38,632)
Filing: Non-Provisional Application filed 01 August 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-17 are currently pending before the Office.

Priority
The instant application claims foreign priority to DE 20-2018-104455.9 filed 02 August 2018. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 08/01/2019 has been considered.  There are numerous related applications to the instant application: EP 19188252 A (with a European Search Report mailed 19 November 2019), KR 2019-0093951A, DE 2020-18104455U, & CN 2019-10711030A.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the phrase “Pressure vessel (1) having a pressure wall” which is indefinite since it is not clear if the “pressure vessel” is a newly claimed element since it fails to include an article, e.g. “A pressure vessel”.  Furthermore, the claim scope is indefinite since the claim fails to have a clear preamble, transitional phrase, and claim body.  The preamble and the claim body are interpreted differently for claim scope and the transitional phrase determines the extent of the claim scope.  Accordingly, the claim scope indefinite since it is not clear where the preamble and claim body begin and end and it fails to include a transitional phrase indicated by a colon.  See MPEP §§2111.02-2111.03.  Claims 2-17 are likewise indefinite for failing to indicate antecedent basis for “Pressure vessel”, and should be amended to “The pressure vessel according to claim 1 (or to refer back to the appropriate parent claim)”.   
The term “high-pressure window” in claims 1-17 is a relative term which renders the claim indefinite. The term “high-pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what specific pressure would correspond to the claimed “high-pressure window”, which can change based on different technologies, based on different applications, different environmental considerations, and can change over time.  A specific minimum pressure must be added to the claims or the relative term must be removed, i.e. “an infrared-permeable high-pressure window configured to withstand pressures up to at least 200 bar” or “an infrared-permeable pressurized window”.  Claims 2-17 inherit this rejection.
Claims 3-6, 15, and 17 include terms that use indefinite language including “preferably a base” (claims 3-4), “inserted into the pressure vessel wall (1a), in particular into the bore (31)” (claim 5), “wherein the intermediate piece is preferably designed to be screwed and/or inserted into the bore” (claim 6), “preferably a fan” (claim 15), and “wherein die tube is preferably the intermediate piece and particularly preferably the receiving tube” (claim 17) which are indefinite since it is unclear if the claim scope requires “a base”, insertion “into the bore”, “a fan”, “the receiving tube”, etcetera, or if it is merely “preferred” since “preferably/in particular/particularly preferably” creates ambiguity.  If the “preferred” limitations are required, then the claim should be amended to make them required, e.g. “inserted into a bore in the pressure vessel wall”.  For purposes of examination a structure that attaches to and provides access through or attaches to the pressure vessel wall will correspond to the claimed “bore/base” or “inserted into” limitations.
Claims 5-6 include the phrase “the bore” which lacks antecedent basis since parent claim 1 does not include a limitation for “a bore”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CETC 13 Research Institute (CN 207600609 U – hereinafter CETC).
Regarding claim 1, CETC discloses a pressure vessel (CETC: Abstract – high temperature & high pressure containers) having a pressure vessel wall (Fig. 1; Pg. 2 - connecting tube including being connected on the container hole of pressure vessel) which completely surrounds a reaction chamber (Abstract – high temperature & high pressure container inherently requires vessel walls surrounding reaction chamber) as a pressure space for the initiation and/or promotion of chemical and/or physical pressure reactions of a sample (Pg. 1 - environment of high temperature and pressure in the synthesis of raw material, crystal growing process) to be heated which is accommodated in the reaction chamber (Fig. 1; Abstract), wherein the pressure vessel wall has an infrared-permeable high-pressure window (Fig. 1 hole 1 quartz window 4) which extends away outward in a direction from the reaction chamber (Fig. 1) and which is supported in the pressure vessel wall (Pg. 2 - Pad 5 is polytetrafluoroethylene sealing gasket, for the sealing between quartz window piece 4 and 

    PNG
    media_image1.png
    497
    418
    media_image1.png
    Greyscale

connecting tube 2.Annular gland 6 is close for compressing Packing realizes the sealing between quartz window piece 4 and connecting tube 2, to ensure the leakproofness under container high temperature and high pressure environment) with respect to a pressure in the reaction chamber (Fig. 1), wherein the pressure vessel (Fig. 1) furthermore has an infrared temperature sensor (7) which is situated directly opposite the high-pressure window (1,4), in order to measure the temperature of a sample (Abstract), accommodated in the reaction chamber (Abstract), during a pressure reaction through the high-pressure window (1,4).

Regarding claim 2, CETC further discloses wherein the high-pressure window (1,4) bears directly against the reaction chamber (Abstract – melt temperature measurement).
Regarding claim 3, CETC further discloses wherein the pressure vessel wall (Fig. 1), preferably a base (Fig. 1) of the pressure vessel (Abstract), has a bore (1,4 – container hole 1 & quartz window 4 are bored into the pressure vessel wall), wherein the bore (1,4) is open toward the reaction chamber (Abstract), and wherein the high-pressure window (1,4) is provided in the bore (Fig. 1).
Regarding claim 4, CETC further discloses wherein the bore (1,4) is a passage bore which leads to the outside (Fig. 1 connecting tube 2 connects the outside IR temperature measurement apparatus 7 to the pressure vessel through bore 1,4) of the pressure vessel (Abstract), with the result that the high-pressure window (1,4) is able to be inserted into the bore (Fig. 1) from outside the pressure vessel (Abstract) so as to extend away outward (Fig. 1).
Regarding claim 5, CETC further discloses wherein the high-pressure window (1,4) and/or infrared temperature sensor (7) are/is designed to be screwed and/or inserted (Pg. 2 – connecting tube 2 creates leakproof connection between sensor 7 and the high pressure chamber) into the pressure vessel wall (Fig. 1; Abstract), in particular into the bore (1,4).
Regarding claim 6, CETC further discloses wherein the infrared temperature sensor (7) has an intermediate piece (connecting tube 2 connector sleeve 8), for example a receiving tube (2,8), for receiving a sensor head of the infrared temperature sensor (7), wherein the intermediate piece (2,8) is preferably designed to be screwed and/or inserted (Pg. 2) into the bore (1,4).
Regarding claim 7, CETC further discloses wherein the distal end of the intermediate piece (2,8) extends as far as the high-pressure window (1,4) or is at a distance from the high-pressure window (Fig. 1 – sensor 7 is at a distance from the window 1,4 with intermediate piece 2,8).
Regarding claim 9, CETC further discloses  wherein the high-pressure window (1,4) and the infrared temperature sensor (7) are formed as a unit or integrally (Pg. 2 – creates leakproof connection).
Regarding claims 10-12, CETC further discloses wherein the material of the high-pressure window (4) is permeable to infrared radiation in a wavelength range from 2.0 μm to 2.6 μm (Abstract – quartz window is same as disclosed window) (claim 10), with a crystalline structure (Abstract - quartz) (claim 11), wherein the material of the high-pressure window is quartz (Abstract) (claim 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CETC as applied to claim 1 above, and further in view of Lautenschlaeger et al. (US Pub. 2014/0117008).
Regarding claim 8, CETC discloses the pressure vessel of claim 1, but fails to disclose a microwave-permeable region.
In a related field of endeavor, Lautenschlaeger et al. discloses a pressure vessel (Lautenschlaeger et al.: Fig. 1 vessel 1) having a pressure vessel wall (10) which completely surrounds a reaction chamber (2) as a pressure space for the initiation and/or promotion of chemical and/or physical pressure reactions of a sample (¶26 pressure vessel 1 surrounds a reaction chamber or a pressure chamber 2 for initiating and/or promoting the chemical and/or physical pressure reactions on the samples P) to be heated which is accommodated in the reaction chamber (2), wherein the pressure vessel wall (10) has an infrared-permeable high-pressure window (70,71), an infrared temperature sensor 

    PNG
    media_image2.png
    623
    743
    media_image2.png
    Greyscale

(90) connected to the high-pressure window (70,71), and wherein the pressure vessel wall (10) has a microwave-permeable region (80; ¶43 - sample heated by microwaves) for the coupling-in of microwaves (¶43), wherein the high-pressure window (70,71) and/or the infrared temperature sensor (90) are/is provided adjacent to the microwave-permeable region (80).
In view of the ability to provide microwave heating of the samples for the promotion of chemical and physical reactions with a microwave-permeable region into a pressure vessel as is disclosed in Lautenschlaeger et al. at Paragraph 18 & Figure 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lautenschlaeger et al. with the teachings of CETC to assist in the initiation and promotion of physical and chemical reactions with microwave heating and microwave permeable regions into a pressure vessel.

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CETC as applied to claim 1 above, and further in view of Debitsudo (JP 2749428 B2).
Regarding claim 13, CETC discloses the pressure vessel of claim 1, but fails to disclose a zone.
In a related field of endeavor, Debitsudo discloses a pressure vessel (Debitsudo: Abstract – vacuum device provided with an infrared detector) including an infrared temperature sensor a Peltier element for creating a cooling zone for cooling the infrared temperature sensor (Pg. 5 – cryostat; Pg. 7 – Some infrared detectors have a simple vacuum envelope in which the detector elements are mounted to a Peltier cooler in a vacuum space).
In view of the ability to provide a cooling zone for an infrared sensor with a cooling element in a vacuum space as is disclosed in Debitsudo at Pages 5 & 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Debitsudo with the teachings of CETC to provide an infrared sensor cooling zone with a cooling element.

Regarding claims 14-16, Debitsudo further discloses wherein the cooling zone is actively cooled (Pg. 5 – cryostat; Pg. 7 – Peltier cooler) (claim 14), wherein the cooling zone has a flow device for cooling the infrared temperature sensor (Pg. 5 – cryostat using flow of pressurized fluid) (claim 15), and wherein the cooling zone has a Peltier element for cooling the infrared temperature sensor (Pg. 7) (claim 16).
Regarding claim 17, CETC and Debitsudo further disclose wherein the cooling zone (Debitsudo: Pg. 5 cryostat) has a tube (CETC: Fig. 1 tube 2,8) which receives the infrared temperature sensor (CETC: sensor 7; Debitsudo: Abstract - IR sensor), wherein the tube has a passage bore which is provided such that, by way of the passage bore (CETC: Fig. 1), an air flow is established for the cooling of the infrared temperature sensor (Debitsudo: Pg. 5 - The cooling element 20 is a known type of cryostat, and is designed to utilize, for example, the cooling power of the Joule-Thompson effect. This requires the flow of pressurized fluid from a valve or other orifice to a low pressure area. . . . The fluid as a coolant may be, for example, dry air, nitrogen, or argon), wherein the tube is preferably the intermediate piece (CETC: Fig. 1; Debitsudo: Abstract – create a vacuum space for the IR detector) and particularly preferably the receiving tube (CETC: Fig. 1; Debitsudo: Abstract).

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lautenschläger (US Pat. 5,382,414) – which discloses a pressure vessel having a reaction chamber (Fig. 3) including a microwave-permeable region (12) for providing microwaves (23) for increasing the temperature and pressure of the sample and reaction chamber (C.5:L.41-59).

    PNG
    media_image3.png
    582
    377
    media_image3.png
    Greyscale

Weller et al. (US Pat. 5,046,854) – which discloses a pressure vessel (Fig. 2) including sapphire windows (C.4:L.45-53) with threaded portions inserted into the chamber walls (Fig. 2) including infrared light and detection (C.6:L.24-31 FTIR spectrophotometer).

    PNG
    media_image4.png
    428
    594
    media_image4.png
    Greyscale
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884